         Case 1:18-cv-04609-KPF Document 199 Filed 11/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROVIER CARRINGTON,

                            Plaintiff,

                     -v.-

BRIAN GRADEN; BRIAN GRADEN                             18 Civ. 4609 (KPF)
MEDIA, LLC; VIACOM, INC.; VIACOM
                                                             ORDER
INTERNATIONAL INC.; PARAMOUNT
PICTURES CORPORATION; BRAD
GREY; BRAD GREY ESTATE; and
BRAD ALAN GREY TRUST,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

        On November 20, 2020, the Court received submissions from Plaintiff

and G. Scott Sobel, Esq. (Dkt. #196, 198), in response to Defendants’

November 3, 2020 application for an order to show cause (Dkt. #192-194). The

same day, Plaintiff filed a motion for relief pursuant to Rule 60(b) of the Federal

Rules of Civil Procedure. (Dkt. #197). Defendants are ORDERED to file any

responses to Plaintiff and Mr. Sobel’s submissions on or before December 11,

2020.

        The Clerk of Court is directed to mail a copy of this Order to Plaintiff at

his address of record. Counsel for Defendants is directed to serve a copy of

this Order on Plaintiff’s counsel.
     Case 1:18-cv-04609-KPF Document 199 Filed 11/23/20 Page 2 of 2




    SO ORDERED.

Dated: November 23, 2020
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge




                                   2
